In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration thereof,
It is ordered, sua sponte, that the October 15, 2009 order of the Hamilton County Court of Common Pleas in case No. M0201052, In re Appointment of Special Legal Counsel, is hereby stayed pending further order of this court.
O’Connor, J., dissents and would deny the stay until such time as a party to the case requests a stay pending this court’s resolution of the writ.